Citation Nr: 1045198	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  07-32 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
sarcoidosis.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert P. Walsh, attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 
1969.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In June 2010, the Veteran was afforded a videoconference hearing 
before the undersigned who rendering the determination in this 
claim and who was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
2002).    

The issues of service connection for PTSD and sarcoidosis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in November 2004, the Board 
denied the Veteran's claim for service connection for 
sarcoidosis.    

2.  The evidence received since the Board's November 2004 
decision, that was not previously of record, and that is not 
cumulative of other evidence of record,
raises a reasonable possibility of substantiating the claim for 
service connection for sarcoidosis.      


CONCLUSION OF LAW

New and material evidence has been submitted since the Board's 
November 2004 rating decision, and the Veteran's claim for 
service connection for sarcoidosis is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material

The Veteran asserts that new and material evidence has been 
presented to reopen his claim for service connection for 
sarcoidosis.  During his hearing, held in June 2010, he asserted 
that while in Vietnam, he served as a helicopter mechanic and 
crewman, and that he was exposed to herbicides, as well as an 
oil-based toxic "black tar chemical called Pena-Prime."  He 
asserted that he had symptoms of sarcoidosis during service, in 
1969, at which time he was unable to complete a physical fitness 
test due to shortness of breath, and that although he sought 
treatment, he was mis-diagnosed with the flu.   

In April 2002, the RO denied a claim for service connection for 
sarcoidosis.  The Veteran appealed, and in November 2004, the 
Board denied the claim.  There was no appeal, and the Board's 
decision became final.  See 38 U.S.C.A. § 7104(b) (West 2002 & 
Supp. 2007).   

In September 2005, the Veteran filed to reopen the claim.  In 
January 2006, the RO determined that new and material evidence 
had been presented to reopen the claim, and denied the claim on 
the merits.  The Veteran has appealed.  Regardless of the 
determination reached by the RO, the Board must find that new and 
material evidence has been presented in order to establish its 
jurisdiction to review the merits of a previously denied claim.  
See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The most recent and final denial of this claim was in November 
2004.  Therefore, the Board must determine if new and material 
evidence has been submitted since that time.  See 38 U.S.C.A. § 
5108.  When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain chronic disabilities, to include 
sarcoidosis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease during 
the period of service.  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected if the requirements 
of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984), does not preclude establishment of service connection 
with proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  

Recently, changes have been made to the regulation for 
presumptive service connection for veterans shown to have been 
exposed to Agent Orange.  See 75 Fed. Reg. 14391 (March 25, 
2010); 38 C.F.R. § 3.309(e).  These changes add ischemic heart 
disease, "all chronic B-cell leukemias (including, but not 
limited to, hairy-cell leukemia and chronic lymphocytic 
leukemia)," and Parkinson's disease, as presumptive disorders.  
As none of these changes are relevant to the issue on appeal, no 
further development is required.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  The Board further notes that although a stay had 
been placed on claims based on exposure to herbicides in November 
2009, this stay was lifted in November 2010.  See Chairman's 
Memorandums, No. 01-09-25 (Nov. 20, 2009); 01-10-37 (November 1, 
2010).  

The evidence of record at the time of the Board's November 2004 
decision included the Veteran's service personnel records, which 
showed that he served in Vietnam between September 1967 and 
September 1968, and that his awards included the Air Medal, the 
Aircraft Crewman Badge, and the Army Commendation Medal with 
"V" device.  His military occupational specialty (MOS) was as a 
helicopter mechanic.  Given the foregoing, the Veteran was shown 
to have served in Vietnam, and he was therefore presumed to have 
been exposed to Agent Orange.  See 38 U.S.C.A. § 1116(f) (West 
2002); 38 C.F.R. § 3.307(a)(6)(iii).  Participation in combat was 
also established, such that the Veteran was entitled to the 
presumptions at 38 U.S.C.A. § 1154(b) (West 2002).  

The Veteran's service treatment reports did not show any relevant 
treatment.  A chest X-ray report, dated in November 1967, was 
normal.  The Veteran's separation examination report, dated in 
June 1969, showed that his lungs and chest were clinically 
evaluated as normal, and indicated that a chest X-ray was 
negative.  In an associated "report of medical history," he 
denied having had "pain or pressure in chest," chronic cough, 
or shortness of breath.  The Veteran certified in a "Statement of 
Medical Condition," dated in September 1969, that there had been 
no change in his medical condition since his separation physical 
examination.  A September 1969 form (DA Form 1811) noted that he 
was considered physically qualified for separation or re-
enlistment without re-examination, and showed that the Veteran's 
PULHES profile included a "physical capacity or stamina" profile 
of "1."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
[Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale of 1 
(high level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for retention 
in the military service).  The "P" stands for "physical capacity 
or stamina;" the "U" indicates "upper extremities;" the "L" is 
indicative of the "lower extremities;" the "H" reflects the state 
of the "hearing and ear;" the "E" is indicative of the eyes; and 
the "S" stands for psychiatric condition).].    

As for the post-service medical evidence, it consisted of non-VA 
reports, dated between 1978 and 2004.  This evidence included a 
private hospital report, covering treatment provided in October 
1978, which showed that the Veteran sought treatment for a 
persistent, dry cough that had been present for "a few weeks," 
and that he had "no other significant familiar pulmonary 
problems."  The report also noted an unremarkable past history, 
and showed that he was diagnosed with pulmonary sarcoid disease.  

A VA (fee-based) examination report, dated in February 2002, 
noted a history of sarcoidosis beginning "in 1978 when he 
developed shortness of breath (SOB)."  The report contained 
diagnoses that included pulmonary sarcoidosis with moderate 
restrictive and moderate obstructive lung disease.  

A letter from a private physician, B.W.L., M.D., dated in April 
2002, noted that the Veteran had stage-3 chronic sarcoidosis 
which Dr. B.W.L. asserted had been present at least since the 
early 1980's when the examiner had begun treating him.  The 
letter indicated that the Veteran had provided a medical history 
of an abnormal chest X-ray in the 1970's.  Dr. B.W.L. stated that 
he believed that the Veteran had experienced sarcoidosis 
beginning in the early 1970's, when he was "serving in Vietnam, 
or in close proximity to this."  

A March 2004 letter from Dr. B.W.L. showed that he stated that 
the Veteran reported that he first experienced shortness of 
breath in July 1969, that, "this is not inconsistent with this 
type of sarcoid, and I am sure that at that period of time, he 
began manifesting his sarcoid lung disease."  

At the time of the Board's November 2004 decision, the Veteran 
was not shown to have been treated for sarcoidosis during 
service, or until October 1978, i.e., about nine years after 
separation from service.  The Board essentially determined that 
Dr. B.W.L.'s statement should not be afforded sufficient 
probative value to warrant a grant of the claim, because it was 
based on the Veteran's assertions of inservice shortness of 
breath, and that these claimed symptoms were contradicted by his 
service treatment reports.  The Board also noted that sarcoidosis 
was not among the diseases listed at 38 C.F.R. § 3.309(e) for 
which service connection was warranted on a presumptive basis due 
to in-service herbicide exposure, and that even though 
participation in combat was established, 38 U.S.C.A. § 1154 did 
not alter the fundamental requirements of a diagnosis, and a 
medical nexus to service.  

Evidence received since the Board's November 2004 decision 
consists of VA and non-VA reports, dated between 2004 and 2010.  
This evidence includes a statement from Dr. B.W.L., dated in 
February 2005, which shows that the physician states that he has 
treated the Veteran since 1980, that he has had sarcoid since 
that time, that it is a "long-established disease," and that, 
"When I saw you, it was already chronic in nature."  He further 
stated, "I therefore strongly suspect that the sarcoidosis was 
present while you were in service in Vietnam in the 1960s.  At 
that time, you had symptoms which were difficult to differentiate 
and could have been flu-like illnesses, some shortness of breath, 
chills, night sweats or weight loss.  Therefore, you may well 
have had the disease at that time, which was not manifested on 
your chest X-ray."   

This evidence, which was not of record at the time of the Board's 
November 2004 decision, is not cumulative; thus it is "new" 
within the meaning of 38 C.F.R. § 3.156.  The Board further finds 
that this evidence is material.  In this case, Dr. B.W.L.'s 
February 2005 opinion is competent evidence which indicates that 
the Veteran may have sarcoidosis that is related to his service.  
The claim is therefore reopened.  


ORDER

New and material evidence having been submitted, the claim for 
service connection for sarcoidosis is reopened.  To this extent 
only, the appeal is granted.  


REMAND

During his hearing, held in June 2010, the Veteran stated that he 
had filed for disability benefits from the Social Security 
Administration (SSA) on two occasions, but that his claims had 
been denied.  The SSA's records are not currently associated with 
the C-files.  On remand, the administrative decision by SSA, 
along with the medical evidence relied upon, must be obtained and 
associated with the claims folder.  Murinscak v. Derwinski, 2 
Vet. App. 363 (1992).  

With regard to the claim for sarcoidosis, VA's statutory duty to 
assist a veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  In determining whether the duty to 
assist requires that a VA medical examination be provided or that 
a medical opinion be obtained, the Court has stated that such 
development is required when the evidence "indicates" that there 
"may" be a nexus between the current disability or symptoms and 
the veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In this case, Dr. B.W.L.'s statement is sufficient to reopen the 
claim for service connection for sarcoidosis, and it indicates 
that the Veteran's sarcoidosis may be related to his service.  
The Veteran has not yet been afforded a VA examination.  Given 
the foregoing, the Veteran should be scheduled for an 
examination.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Dr. B.W.L.'s February 2005 opinion states that he has been 
treating the Veteran for sarcoidosis since 1980, and that his 
sarcoidosis was already chronic at that time.  However, while 
there are two other statements from Dr. B.W.L. of record (dated 
in 2002 and 2004), none of his treatment reports are of record.  
On remand, these reports should be obtained.  

With regard to the claim for service connection for PTSD, in July 
2009, the Veteran was afforded a VA examination.  However, 
adjudication of this claim must be deferred pending an attempt to 
obtain the Veteran's SSA records.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization or medical release, request 
and associate with the claims file copies 
of the Veteran's complete treatment reports 
from Dr. B.W.L.  

2.  The Social Security Administration 
(SSA) should be contacted and requested to 
provide its decisions denying benefits to 
the Veteran, as well as all supporting 
medical documentation that was utilized in 
rendering the SSA's decisions. 

3.  Following the development requested in 
the first and second paragraphs of this 
remand, schedule the Veteran for an 
examination in order to ascertain the 
nature and etiology of his sarcoidosis.  
The claims folder and a copy of this 
REMAND should be reviewed by the 
examiner, and the examiner must 
annotate the examination report that 
the claims file was in fact made 
available for review in conjunction 
with the examination.  

a)  The examiner should express an opinion 
as to whether it is at least as likely as 
not (i.e., a likelihood of 50 percent or 
greater) that the Veteran's sarcoidosis had 
its onset during service.

b)  The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.

c) If the examiner cannot express any part 
of the requested opinion, the examiner 
should explain the reasons therefor.

4.  Then readjudicate the issues on appeal.  
If either of the determinations of these 
claims remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, and applicable 
law and regulations considered.  The 
appellant and his representative should be 
given an opportunity to respond to the 
SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


